Citation Nr: 1735720	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-23 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a liver disability. 

2.  Entitlement to service connection for a liver disability, to include as secondary to a service-connected disability. 

2.  Entitlement to an initial rating in excess of 30 percent prior to December 5, 2013 and in excess of 70 percent on and thereafter for posttraumatic stress disorder (PTSD). 

REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from ratings decisions dated in February 2010, June 2012, and June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The February 2010 rating decision granted service connection for PTSD and awarded 30 percent evaluation, effective November 17, 2008.  Thereafter, in a March 2014 rating decision, the RO granted a 70 percent evaluation for this disability, effective December 5, 2013.  Nevertheless, as this award does not constitute a full grant of the benefits sought, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In the current appeal, the RO characterized the Veteran's service connection claim as one for a liver condition, steatohepatitis with grade II to IV periportal perisinusoidal fibrosis due to heterozygous gene mutation for hereditary hemochromatosis and alcohol use.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Significantly, the evidence indicates that the Veteran's liver disability may not be related to alcohol.  See April 2006 Kalamazoo Gastroenterology Hepatology and Digestive Health Center records (hereinafter "Kalamazoo records").  Furthermore, although the Veteran has the heterozygous gene mutation for hemochromatosis, as explained more fully below, there is no current diagnosis of record for hemochromatosis.  See April 2011 Kalamazoo records.  In light of the foregoing, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court has held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  In the current appeal, however, the Board notes that a claim for a TDIU has been separately adjudicated in an August 2015 rating decision, and the Veteran has filed an August 2016 notice of disagreement (NOD).  This issue has not yet been certified to the Board. The Board's review of the evidentiary record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The underlying claim for service connection for a liver disability-as well as the initial increased rating claim for PTSD-are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In the February 2010 rating decision, the RO denied service connection for a liver disability.  The Veteran did not appeal this issue within one year of the rating decision.

2.  Evidence received since the February 2010 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a liver disability. 


CONCLUSIONS OF LAW

1.  The February 2010 rating decision which denied the Veteran's claim of entitlement to service connection for a liver disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  Evidence received since the February 2010 rating decision is new and material and serves to reopen the Veteran's claim of entitlement to service connection for a liver disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  With regard to the application to reopen the previously denied claim for service connection for a liver disability, this application is being granted herein.  Thus, any error related to the duties to notify and assist is moot for this issue.

New and Material Evidence-Liver Disability

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not then be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In February 2010, the RO denied service connection for a liver disability.  See February 2010 Rating Decision.  The basis of the RO's denial was that the liver disability was neither occurred in, nor caused by, service.  The Veteran did not appeal that denial, and it became final.

Thereafter, in April 2011, the Veteran's attorney submitted another claim for service connection for a liver disability.  See April 2011 Third Party Correspondence.  Evidence received since the final denial includes additional private treatment records and a March 2011 letter from M.S., P.A. and April 2011 letter from Dr. B.D., which both indicate that the cause of the Veteran's current liver disability is unknown, but that a parasitic infection cannot be excluded.  In addition, the Veteran submitted a buddy statement from D.O. that appeared to indicate that the Veteran walked through and ingested water from infested rivers.  He also submitted an article which indicates that exposure to parasites from the waters in Vietnam can cause liver cancer.  See May 2012 Parasite Warnings NAM Vets Article.  This additional evidence relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a liver disability.  Accordingly, as the statutory threshold for new and material evidence is very low, the Board agrees that standard has been met.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, this aspect of the Veteran's appeal is granted.  


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a liver disability has been received, the application to reopen this issue is granted.  

REMAND

Service Connection for a Liver Disability

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

In June 2012, the Veteran underwent a VA examination to assess the etiology of his liver disability.  On examination, the Veteran reported that he had malaria in service and has since developed problems with his liver.  The examiner noted that the Veteran had a diagnosis of steatohepatitis with periportal and perisinusoidal fibrosis.  She also found that the Veteran had other medical conditions of hemochromatosis, gout and hypertension.  She opined that the Veteran's claimed condition is less likely than not proximately due to or the result of Veteran's service-connected condition (PTSD).  Her stated rationale was that there was no documented malaria in service, that the Veteran has a hereditary iron condition of the liver (hemochromatosis), and that he has a history of ETOH (alcohol)  abuse.  

Significantly though, the record does not reflect a diagnosis of hemochromatosis, but rather a gene mutation for hereditary hemochromatosis.  See Kalamazoo records.  Hemochromatosis was not later verified by elevated iron studies.  See November 2008 Kalamazoo records.  Although the examiner acknowledges the Veteran's history of alcohol abuse, contradictory evidence of record shows that his enzyme elevation pattern was not consistent with alcoholic liver disease.  See April 2006 Kalamazoo records.  This evidence was not addressed by the examiner.  As such, the June 2012 VA examination appears to be based on an inaccurate factual premise and fails to address contradictory evidence as to alcoholic liver disease.  

Moreover, while the June 2012 VA examiner opined that the Veteran's liver disability was not proximately due to or the result of his service-connected condition, she failed to provide an opinion regarding direct service connection.  She also did not address whether the Veteran's liver condition was aggravated by his service-connected PTSD.  Significantly, the record indicates that he self-medicates with alcohol to control PTSD symptoms and that alcohol worsens his liver disability.  See December 2013 VA Examination and Kalamazoo records.  

Thus, in light of the foregoing, the Board is unable to perform a fully informed adjudication.  Barr, 21 Vet. App. at 303.  Accordingly, a remand is required to afford the Veteran a new VA examination to determine the nature and etiology of his current liver disability. 

Increased Rating for PTSD

The Board emphasizes that the paramount consideration in an increased rating claim is the Veteran's current level of disability.  Thus, when the evidence of record does not reflect the current state of the Veteran's disability, the duty to assist requires that a VA examination be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a); see Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

As the Veteran continues to assert that a higher rating is warranted on appeal, consideration must be given to the current level of severity of his service-connected PTSD.  In light of the evidence of record, this cannot effectively be determined.  To that end, the Veteran has submitted a statement from his wife that indicates his PTSD is worsening.  See September 2010 Statement in Support of Claim.  Furthermore, the claims file is devoid of current treatment records, and the most recent VA psychological examination for PTSD was conducted in December 2013, almost 31/2 years ago.  As such, the record likely does not reflect the current state of the Veteran's disability.  Thus, the duty to assist necessitates that this claim be remanded to schedule a new VA examination.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the claims file pursuant to paragraph 1 of this Remand, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current liver disability.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner is asked to furnish an opinion with respect to the following: 

a)  Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's liver disability had its onset in or is otherwise related to active duty service?

In rendering the above opinion, the examiner is requested to consider and discuss the Veteran's contentions that his liver disability is a result of exposure to parasites.  The examiner should also consider and discuss the May 2012 Parasite Warnings NAM Vets Article. 

b)  Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's liver disability is caused or aggravated (increased in severity beyond the normal progress of the disorder) by the Veteran's service-connected PTSD?  In rendering the above opinion, the examiner is requested to consider and discuss the December 2013 VA examination that indicates the Veteran self-medicates with alcohol for PTSD symptoms. 

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Also, after all available records have been associated with the claims file pursuant to paragraph 1 of this Remand, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected PTSD.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed.  All findings must be fully reported.

The examiner should identify all current manifestations of the Veteran's service-connected PTSD-and should discuss the current degree of occupational and social functioning associated with this disorder.  
The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his attorney, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


